COMBS, J.,
with whom TAYLOR, C.J., and KAUGER, J., join concurring:
{1 I concur in the majority opinion but write to express my concern as to Barretts' ability to protect its interest prior to the attachment of the lien. Barretts argue without being paid for the cattle, even though possession has transferred to Lucky Moon, title could not have been transferred and therefore the lien could not attach. An additional issue presented would be how Barretts could as the seller protect its interest after physical transfer of the livestock but prior to payment for the sale of the cattle. I note with interest the majority's identification of the legislative amendment to the Uniform Commercial Code made by the Colorado legislature as reflected in footnote 23.
{ 2 Specifically, Colorado has amended its version of UCC § 2-403 seemingly to address the very issue presented in the facts of this case. The Colorado lawmakers provided:
"Notwithstanding any other provision of this section, when livestock have been delivered under a transaction of purchase and on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has conspicuously noted that payment of the consideration for the transaction has not been received, the buyer does not have power to transfer good title to a good faith purchaser for value until payment is made." Emphasis applied.
See, Colo. Rev. Stat § 4-2-4038.
T3 Under such a provision Barretts as seller of the cattle would have been able to protect its interest until such time as payment had been made by Lucky Moon. In commercial transactions such as these where the parties have rolling inventory and thus rolling collateral, in order to protect the free market enterprise the seller must be assured that title does not pass nor does the ability to attach a lien interest under 12A 0.8.2011 § 2408 accrue until payment has been made. To do otherwise exposes the seller to the risk of stop payment orders and insufficient remedies to be compensated for the transaction.